DUFOUR, J.
This suit is one for the settlement of ■accounts under a verbal contract by the terms of which •defendant was to sell on commission, milk shipped to him by the plaintiff.
At the argument it was submitted by counsel for both sides that the amount of $198.12 allowed by the lower •court was erroneous and should be reduced to the extent •of $21.96.
Judgment is amended by now giving judgment in favor of plaintiff in the sum of one hundred and seventy-one dollars ($171.16), and, as amended, affirmed, appellee to pay costs of appeal.